Young, J.,
with whom Rose, C. J., joins,
dissenting:
I respectfully dissent from the majority’s opinion. I disagree both with the majority’s interpretation of NRS 100.085 and with what appears to be a new and inequitable parol evidence rule as to joint tenancies.
The majority concludes that the most reasonable interpretation of NRS 100.085 is that a joint tenancy does not exist absent right of survivorship language. I disagree. In my opinion, the wording of the statute does not require such language.
The predecessor to NRS 100.085 was NRS 663.015. The earlier statute required that in order to create a joint tenancy with a right of survivorship, a deposit had to be made in the name of the depositor and one or more others “and in form to be paid to the survivor or survivors of them . . . .” (Emphasis added.) However, our current statute, NRS 100.085 requires a deposit be made in the name of the depositor and one or more other persons, “and in form to be paid or delivered to any of them, or the survivor or survivors of them . . . .” (Emphasis added.) If such is the case, “the deposit is the property of the persons as joint tenants.” (Emphasis added.) The clear meaning of this statute, as opposed to its predecessor, is that no “magic words” are necessary to create a joint tenancy with a right of survivorship in a joint bank account.
In the instant case, the bank signature card stated that the *714account was “joint.” In addition, above the signature lines, it stated that “[t]he undersigned authorize Valley Bank of Nevada to recognize any of the signatures inscribed below in payment of funds or transactions of any business for this account.” Accordingly, I must conclude that this account complied with the dictates of NRS 100.085, thus making Starr and Rousselet joint tenants. The majority’s decision calls into question the validity of the expectations of all those holding joint bank accounts in this state. Must banks now question all those whose names are on joint accounts prior to allowing any withdrawal? Must all accounts include the words “with a right of survivorship” in order to create a true joint tenancy? I fear that is the case in light of the majority’s holding. Indeed, if all “joint accounts” as existed in this case are not “joint,” are the holders then tenants in common? If so, then it appears Ms. Starr must have a right to half the proceeds of this account as a surviving tenant in common. The majority makes no mention of the propriety of her removing the funds from the account, only the propriety of her possession of those funds. Is a new form of ownership being created, that of a joint tenant who may remove funds, but may not keep them? While the majority may feel that its conclusion is “consistent with traditional notions pertaining to the establishment of joint tenancy accounts,” it is certainly not consistent with the clear wording of NRS 100.085.
In addition to the majority’s interpretation of NRS 100.085, I also disagree with the majority’s dictates concerning parol evidence in joint tenancy disputes. The majority correctly notes that in accordance with our holding in McKissick v. McKissick, 93 Nev. 139, 560 P.2d 1336 (1977), parol evidence is not admissible to prove the existence of a joint tenancy. However, the majority also goes on to hold that parol evidence is admissible to disprove questionable evidence of a joint tenancy.
I agree that parol evidence should not be allowed to prove the existence of a joint tenancy. However, my question as to the majority’s holding is whether after a court allows parol evidence to disprove a joint tenancy, may the alleged joint tenant then present evidence to refute the admitted parol evidence? It appears manifestly unfair to allow one side to present parol evidence and then not allow the other side to refute that evidence. And yet, that would be the result of the majority’s holding.
In addition, I question the majority’s ruling that parol evidence is admissible to “disprove questionable evidence of joint tenancy.” (Emphasis added.) Does this refer only to questionable written evidence? Further, what is the criteria for determining whether evidence is “questionable” and thus refutable by parol *715evidence? I fear the majority’s decision serves only to further complicate an already complicated process.
A far more equitable standard would be to continue to prohibit parol evidence to prove the existence of a joint tenancy. However, when faced with parol evidence disproving a joint tenancy, the alleged joint tenant should be allowed to refute that evidence with parol evidence. I agree with the majority that courts of equity do not favor joint tenancies. However, I do not believe it is our job to actively discourage joint tenancies as the majority appears to be doing today. Accordingly, I respectfully dissent.